         Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                     )
MATTHEW GREEN ET AL.,                                )
                                                     )
               Plaintiffs,                           )       Civil Action No. 1:16-cv-1492-EGS
                                                     )
                       v.                            )       Judge: Emmet G. Sullivan
                                                     )
U.S. DEPARTMENT OF JUSTICE ET AL.,                   )
                                                     )
               Defendants.                           )


                            JOINT REPORT PURSUANT TO LCvr 16.3

       Pursuant to Fed. R. Civ. P. 26(f), LCvR 16.3, and the Court’s Standing Order, the parties

have conferred and respectfully submit the following Joint Report, setting forth their proposal for

further proceedings following the Court’s issuance of the Memorandum Opinion and Order

granting in part and denying in part Defendants’ Motion to Dismiss (ECF Nos. 24 & 25).

                                     Statement of the Case

       Plaintiffs’ Complaint raised both facial and as-applied First Amendment challenges to the

anti-circumvention and anti-trafficking provisions of the Digital Millennium Copyright Act

(“DMCA”), Pub. L. No. 105-304, 112 Stat. 2860 (1998), which prohibit circumvention of

technological measures that control access to copyrighted works, sometimes referred to as

“access controls” (such as passwords or other authentication tools, payment screens, or

encryption), as well as trafficking in devices that enable such circumvention. The Complaint also

raised challenges under the Administrative Procedure Act (“APA”) to the 2015 Final Rule issued

by the Librarian of Congress pursuant to the DMCA’s triennial rulemaking process—a process

for identifying temporary exemptions from the anti-circumvention provision.
         Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 2 of 7



       Defendants filed a motion to dismiss on September 29, 2016. In a Memorandum Opinion

and Order issued on June 27, 2019, the Court granted in part Defendants’ motion. The Court

dismissed Plaintiffs’ facial First Amendment claims, as well as their APA challenges to the 2015

Final Rule. Order of June 27, 2019, at 1. Thus, all claims against the Rulemaking Defendants

(the Library and Librarian of Congress, the U.S. Copyright Office, and the Register of

Copyrights) have been dismissed, and the only claims currently at issue are Plaintiffs’ as-applied

First Amendment challenges to the statutory provisions, asserted against the U.S. Department of

Justice and the Attorney General. Plaintiffs’ as-applied First Amendment claims are based on

their assertions that they wish to engage in activities that qualify as protected speech but would

circumvent access controls on copyrighted works, and would traffic in devices that enable

circumvention, in violation of the DMCA.

       Pursuant to the Court’s Opinion, its evaluation of Plaintiffs’ as-applied First Amendment

claims will be governed by intermediate scrutiny. Mem. Op. at 46. The Court also held that the

first two prongs of intermediate scrutiny are satisfied because the DMCA’s anti-circumvention

and anti-trafficking provisions further a substantial government interest that is unrelated to the

suppression of free expression. Id. at 47. The only remaining issues are whether Plaintiffs have

standing beyond the pleading stage, and whether the provisions, as applied to Plaintiffs, burden

substantially more speech than is necessary to further the government’s interest.

                                                  * * *

       The topics listed in Local Civil Rule 16.3 have been discussed by the parties, who have

agreed as follows:

1.     Whether the case is likely to be disposed of by dispositive motion; and whether, if a
       dispositive motion has already been filed, the parties should recommend to the
       Court that discovery or other matters should await a decision on the motion.



                                                  2
         Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 3 of 7



       The parties agree that the remaining issues in this case can be resolved by motions for

summary judgment. However, Plaintiffs have pending a Motion for Preliminary Injunction, filed

on September 29, 2016. By Minute Order of September 30, 2016, the Court stayed that Motion

pending resolution of Defendants’ Motion to Dismiss. By Minute Order of September 21, 2017,

the Court stayed all proceedings in this case pending resolution of the pending motions. Now that

the Court has issued a decision on Defendants’ Motion to Dismiss, Plaintiffs intend to file a

renewed Motion for Preliminary Injunction that takes into account the Court’s ruling as well as

the 2018 triennial rulemaking by the Librarian of Congress. The parties agree that, during

proceedings on Plaintiffs’ renewed Motion for Preliminary Injunction, other obligations,

including Defendants’ deadline to file an Answer and the parties’ obligations under Fed. R. Civ.

P. 16 and 26 and LCvR 16.3, should remain stayed.

2.     The date by which any other parties shall be joined or the pleadings amended, and
       whether some or all the factual and legal issues can be agreed upon or narrowed.

       The parties agree that, in light of the stay of proceedings pending resolution of Plaintiffs’

renewed Motion for Preliminary Injunction, the deadline for joinder or amendment should be

stayed as well. The parties believe that, beyond the issues disposed of by the Court’s decision on

Defendants’ Motion to Dismiss, the preliminary injunction proceedings may result in additional

narrowing of factual and legal issues.

3.     Whether the case should be assigned to a magistrate judge for all purposes,
       including trial.

       The parties agree that the case should not be assigned to a magistrate judge.

4.     Whether there is a realistic possibility of settling the case.

       The parties agree that there is not a realistic possibility of settling the case.

5.     Whether the case could benefit from the Court's alternative dispute resolution
       (ADR) procedures (or some other form of ADR); what related steps should be taken


                                                   3
            Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 4 of 7



          to facilitate such ADR; and whether counsel have discussed ADR and their response
          to this provision with their clients.

          The parties have discussed ADR and their response to this provision with their clients and

do not believe the case would benefit from the Court’s ADR procedures.

6.        Whether the case can be resolved by summary judgment or motion to dismiss; dates
          for filing dispositive motions and/or cross-motions, oppositions, and replies; and
          proposed dates for a decision on the motions.

          The parties believe the remaining issues in the case can be resolved by summary

judgment. However, as described above, Plaintiffs intend to file a renewed Motion for

Preliminary Injunction, and the parties agree that other proceedings should remain stayed

pending the Court’s resolution of that Motion. The parties have further agreed to a briefing

schedule, which reflects the accommodation of Defendants’ counsel’s request for additional time

in light of conflicting briefing deadlines in other cases, in connection with Plaintiffs’ renewed

Motion for Preliminary Injunction, as follows:

          August 22, 2019        Plaintiffs will file a renewed Motion for Preliminary Injunction

          September 27, 2019 Defendants will file their opposition to Plaintiffs’ motion

          October 11, 2019       Plaintiffs will file their reply

7.        Whether the parties should stipulate to dispense with the initial disclosures required
          by Fed. R. Civ. P. 26(a)(1), and if not, what if any changes should be made in the
          scope, form or timing of those disclosures.

          The parties believe that initial disclosures may be dispensed with and stipulate to that

effect.

8.        The anticipated extent of discovery, how long discovery should take, what limits
          should be placed on discovery; whether a protective order is appropriate; and a
          date for the completion of all discovery, including answers to interrogatories,
          document production, requests for admissions, and depositions.




                                                     4
          Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 5 of 7



       The parties believe that discovery should be stayed pending resolution of Plaintiffs’

renewed Motion for Preliminary Injunction. Following resolution of that Motion, the parties

anticipate that limited discovery may be appropriate. The parties propose that they will submit a

joint status report following resolution of the Motion for Preliminary Injunction, setting forth

their views regarding discovery, and proposed deadlines, if applicable, at that time.

9.     Any issues about disclosure, discovery, or preservation of electronically stored
       information, including the form or forms in which it should be produced.

       At this time, the parties do not anticipate any issues regarding disclosure, discovery, or

preservation of electronically stored information.

10.    Any issues about claims of privilege or of protection as trial-preparation materials,
       including- if the parties agree on a procedure to assert these claims after
       production- whether to ask the court to include their agreement in an order under
       Federal Rule of Evidence 502.

       None at this time.

11.    Whether the requirement of exchange of expert witness reports and information
       pursuant to Fed. R. Civ. P. 26(a)(2), should be modified, and whether and when
       depositions of experts should occur.

       The parties anticipate that expert witnesses may be used. The parties propose to address

this issue further in the joint status report filed after resolution of Plaintiffs’ renewed Motion for

Preliminary Injunction.

12.    In class actions, appropriate procedures for dealing with Rule 23, Fed .R. Civ. P.
       proceedings, including the need for discovery and the timing thereof, dates for filing
       a Rule 23 motion, and opposition and reply, and for oral argument and/or an
       evidentiary hearing on the motion and a proposed date for decision.

       Not applicable.

13.    Whether the trial and/or discovery should be bifurcated or managed in phases, and
       a specific proposal for such bifurcation.




                                                   5
         Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 6 of 7



       Other than as set forth above, the parties do not request that the trial and/or discovery be

bifurcated or managed in phases.

14.    The date for the pretrial conference (understanding that a trial will take place 30 to
       60 days thereafter).

       Should a trial be necessary, the parties propose that the date for a pretrial conference be

set for approximately 60 days after the Court rules on any post-discovery dispositive motions. If

the deadline for dispositive motions passes with none filed, the conference should be set for

approximately 60 days after that date.

15.    Whether the Court should set a firm trial date at the first scheduling conference or
       should provide that a trial date will be set at the pretrial conference from 30 to 60
       days after that conference.

       Should a trial be necessary, the parties propose that the trial date be set at the pretrial

conference.

16.    Such other matters that the parties believe may be appropriate for inclusion in a
       scheduling order.

       None.

July 11, 2019                                  Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               ERIC R. WOMACK
                                               Assistant Director, Federal Programs Branch

                                               /s/ Kathryn L. Wyer
                                               KATHRYN L. WYER
                                               U.S. Department of Justice, Civil Division
                                               1100 L Street, N.W., Room 12014
                                               Washington, DC 20005
                                               Tel. (202) 616-8475 / Fax (202) 616-8470
                                               kathryn.wyer@usdoj.gov
                                               Attorneys for Defendants

                                               /s/ Brian M. Willen
                                               BRIAN M. WILLEN (D.C. Bar No. 490471)


                                                  6
Case 1:16-cv-01492-EGS Document 27 Filed 07/11/19 Page 7 of 7



                           WILSON SONSINI
                           GOODRICH & ROSATI
                           Professional Corporation
                           1301 Avenue of the Americas
                           40th Floor
                           New York, NY 10019
                           (212) 999-5800
                           Attorneys for Plaintiffs




                              7
